209 F.2d 793
93 U.S.App.D.C. 341
OLIPHANT,v.ATLANTIC COAST LINE R. CO.
No. 11764.
United States Court of AppealsDistrict of Columbia Circuit.
Argued Jan. 18, 1954.Decided Jan. 28, 1954.

[93 U.S.App.D.C. 342] Mr. Arthur L. Willcher, Washington, D.C., appellant.
Mr. Robert R. Faulkner, Washington, D.C., for appellee.
Before EDGERTON, BAZELON, and FAHY, Circuit Judges.
PER CURIAM.


1
In this suit for personal injuries, the court directed a verdict for the defendant at the close of the plaintiff's case.  We agree that there was no substantial evidence in support of the theory that the plaintiff's injuries were caused by negligence on the part of the defendant.


2
Affirmed.